 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     VINCENT JACKSON
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 2:03-CR-00110 JAM
12                                  Plaintiff,            STIPULATION REGARDING
13          v.                                            SCHEDULE FOR ADDITIONAL
                                                          BRIEFING OF DEFENDANT’S
14   VINCENT JACKSON,                                     MOTION TO REDUCE SENTENCE
                                                          UNDER 18 U.S.C. § 3582(c)(1)(A);
15                                  Defendant.            ORDER
16
17
18                                               STIPULATION
19          Defendant Vincent Jackson, by and through his counsel of record, and plaintiff United
20   States of America (the “government”), by and through its counsel of record, hereby stipulate as
21   follows:
22          1. On May 14, 2021, the Court issued a minute order directing the parties to file
23               additional briefing addressing whether the Court has the authority to reduce
24               Defendant's sentence rather than order immediate release. Docket No. 190.
25          2. On May 21, 2021, pursuant to a request and stipulation by the parties, the Court
26               ordered the additional briefing to be filed by May 28, 2021. Dkt. 193.
27          3. By this stipulation, the parties jointly request that the Court set the briefing schedule
28               on additional briefing as follows:



                                                      1
     Stipulation and Order
 1              a)        Additional briefing of the parties be filed on or before June 11, 2021.
 2          IT IS SO STIPULATED
 3
 4   Dated: May 27, 2021                                  /s/ Etan Zaitsu__________
                                                          ETAN ZAITSU
 5                                                        Attorney for Defendant
 6                                                        VINCENT JACKSON

 7
     Dated: May 27, 2021                                  PHILLIP A. TALBERT
 8                                                        Acting United States Attorney
 9
                                                          s/ Jason Hitt__________
10                                                        JASON HITT
                                                          Assistant United States Attorney
11
12
13
14                                              ORDER
15          Based upon the stipulation and representations of the parties, the Court adopts the
16   following as a revised briefing schedule regarding additional briefing on the defendant’s
17   motion for sentence reduction:
18          a) Additional briefing of the parties is due on or before June 11, 2021.
19
20          IT IS SO FOUND AND ORDERED this 28th day of May, 2021.
21
22                                                /s/ John A. Mendez
23                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28


                                                    2
     Stipulation and Order
